Citation Nr: 1401274	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2, and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an aneurysm, to include as secondary to service-connected diabetes mellitus, type 2, Agent Orange, post traumatic stress disorder (PTSD) and coronary artery disease. 

3.  Entitlement to service connection for ischemic heart disease (claimed as a disability of the heart and circulatory system).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.  He served in the Republic of Vietnam (RVN) from October 10, 1966 to October 9, 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO denied service connection, in part, for hypertension, to include as secondary to diabetes mellitus and an aneurysm on the kidney.  The Veteran appealed this rating action to the Board. 

In June 2010, the Veteran failed to report for a video conference hearing before a Veterans Law Judge.  As he has not provided good cause for his failure to report or requested that the hearing be rescheduled, his hearing requested is withdrawn.  38 C.F.R. § 20.702(d) (2012).  

In April 2011, the Board, in part, remanded the issue of entitlement to service connection for hypertension, to include as secondary to PTSD and diabetes mellitus for additional development.  The requested development has been completed, and this issue has returned to the Board for appellate consideration. 

Also developed for appellate consideration for the Board in April 2011 was the issue of entitlement to an acquired psychiatric disorder, to include PTSD.  By an April 2012 rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective March 21, 2005.  (See April 2012 rating action).  This represents a complete grant of the benefit of the above-cited claim.  

Further, in an October 2013 written argument to the Board, the Veteran's representative raised the issues of whether new and material evidence had been received to reopen a previously denied claim for carcinoma of the skin; entitlement to service connection for a disability manifested by joint problems claimed as secondary to service-connected diabetes mellitus, type 2, and entitlement to a total disability evaluation based on individual unemployability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Also, it appears the Veteran, through his representative, submitted a Notice of Disagreement in March 2010, ostensibly contesting an October 2009 rating decision which denied his claim for service connection for a disability of the heart and circulatory system.   No statement of the case has been issued; therefore the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26 , 19.29 (2013) and Manlincon v. West, 12 Vet. App. 238   (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.   

The Board will not proceed with its appellate review of the claim for service connection for an aneurysm, to include as secondary to CAD.  The Board will, therefore, limit its appellate review to the claim for service connection for hypertension, to include as secondary to PTSD and diabetes mellitus, type 2.


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's hypertension is related to his service-connected PTSD.




CONCLUSION OF LAW

Hypertension is proximately due to or was caused by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the Board is granting the claim for service connection for hypertension, to include on a secondary basis, the duty to notify and assist need not be further considered.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In early April 2012, VA examined the Veteran to determine the etiology of his hypertension.  After a physical evaluation of the Veteran and review of the claims files, the VA examiner opined that the Veteran's hypertension was less likely as not (less than 50 percent) related to and caused or aggravated by his service-connected diabetes mellitus and PTSD.  The VA examiner provided the following reasons for his conclusion: (i) at the time the Veteran was diagnosed with hypertension, there was no evidence of renal dysfunction; (ii) the pattern of his PTSD symptoms did not correlate in terms of onset or severity with the blood pressure control or treatment with hypertension; and, (iii) the most likely etiologies of the Veteran's hypertension were his age, strong family history (i.e., his mother had hypertension) and diet, all of which were the top three (3) risk factors for essential hypertension.  

In July 2013, the Board sought a VHA opinion that addressed whether or not the Veteran's service-connected PTSD and diabetes mellitus, type 2, had caused or aggravated the his hypertension.   The Board specifically directed the reviewing physician to comment on a fact sheet entitled, "PTSD and Physical Health," authored by Kay Jankowski, PhD, uploaded to the National Center for Post-traumatic Stress Disorder (NCPTSD)'s website, http://www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  (See July 2013 VHA opinion, page (pg.) one (1)).  This article discussed the link between PTSD and poor cardiovascular health.  

In late July 2013, the Board received the VHA opinion.  After a review of the Veteran's extensive medical history, to specifically include the above-cited VA fact sheet, as well as other medical studies and literature, the VA medical expert concluded, in part, that there was a connection between PTSD and cardiovascular disease.  The VA clinician specifically referenced Dr. Jankowski's fact sheet and numerous other studies, which found that Veterans who had been diagnosed with PTSD, had higher blood pressures than those without PTSD.  The VA clinician cited a study by Paulus 2013, wherein it was found that resting blood pressure and heart rate were significantly higher in young veterans that had served in Operation Enduring Freedom (OEF) and Operation Iraqi Freedom (OIF) than those [Veterans] without PTSD or any trauma exposure.  Thus, this study, at the least, suggested that PTSD was related to the extent of blood pressure.  

The July 2013 VA clinician also referenced another study from the Millennium Cohort (Granada 2009), wherein it was discussed that new-onset (three (3) years following deployment)) hypertension was slightly more common among those veterans who were deployed into multiple combat tours as compared to those who were deployed into non-combat tours.  Despite noting that the Veteran had been responsible for transporting "VIP personnel" into the combat areas in the Republic of Vietnam, the July 2013 VA clinician subsequently stated that he had served in a non-combat role in the Republic of Vietnam.  This statement is in direct conflict with the Veteran's award of service connection for PTSD, which was based, in part, on a May 2011 VA examiner's conclusion that the Veteran's PTSD was based on his fear of hostile military activity during his combat service in Vietnam.  (See May 2011 VA PTSD examination report and April 2012 rating action).  

The July 2013 VA clinician further indicated that unless the Veteran did not have any other risk factors for developing hypertension (e.g., family history, smoking, inactivity), that it was not possible to solely link his hypertension to his military service.  Reference was made to the Veteran having continued to smoke until the calendar year 2010 and that he had remained overweight for many years.  The VA clinician thereby felt that it was next to impossible to link one etiology factor to his hypertension.  Overall, the VA clinician concluded that the cause of the Veteran's hypertension was elusive, multifactorial and rarely did any one (1) factor occupy more than 50 percent of the possible causes.  

The July 2013 VA clinician's opinion that the etiology of the Veteran's hypertension was multifactorial and elusive is consistent with the Veteran's psychiatrist, A. W., M. D.'s, July 2007 opinion.  Dr. A. W. maintained that although he could not definitely state that the Veteran's physical maladies, one of which was noted to have been hypertension, were the consequence of his military service and traumatic exposure, it was his professional opinion that his mental illness (i.e., PTSD related to his Vietnam service) had likely served as one of the many factors that had fostered development of his medical ailments, such as hypertension.  Similar to the July 2013 VA clinician, Dr. A. W. indicated that there was an increasing body of evidence to support the notion that chronic anxiety and depression impact endocrine and other physiological systems, fostering the development of medical illness.  Dr. A. W. suspected that the Veteran's medical ailments might have aggravated his mental and emotional difficulties.  (See July 2007 report, prepared by A. W., M. D.).  Although the Board finds Dr. A. W.'s opinion to be of diminished probative value to its conflicting content (i.e., whether the Veteran's PTSD served as a factor for the onset of his hypertension or whether the latter aggravated the former), it, in conjunction with the July 2013 VA clinician's opinion, nevertheless places the weight of the evidence in the Veteran's favor, and at least places the evidence in equipoise. 

While there is conflicting medical evidence that weighs both for and against the Veteran's claim for service connection for hypertension, the Board finds that there is competent evidence to support the claim that his current hypertension is medically related to the service-connected PTSD, such as the above-cited VA and private opinions.  The Board notes that the Veteran's hypertension was not manifested within three (3) years of deployment to a combat zone in Vietnam per the July 2013 VA clinician's opinion, however, and as noted therein, there are fact sheets and medical studies that relate PTSD to higher blood pressures to PTSD and trauma exposure, such as that experienced by the Veteran during his combat service in the Republic of Vietnam.  In fact, the VA clinician noted that when the Veteran was initially diagnosed with uncontrolled hypertension in 1988, he had self-medicated with heavy alcohol, a factor that was known to exacerbate hypertension, in order to cope with the trauma that he had experienced in Vietnam.  

Thus, resolving all reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection for hypertension as secondary to the service-conencted PTSD under 38 C.F.R. § 3.310. 

Further, as the claim for hypertension is being granted as secondary to the service-connected PTSD, the Board finds that there would be no useful purpose in addressing the theories of hypertension as secondary to the service-connected diabetes mellitus. 


ORDER

Service connection is granted for hypertension as secondary to the service-connected PTSD. 


REMAND

In its April 2011 Remand, the Board referred the issue of entitlement to service connection for coronary artery disease as secondary to Agent Orange exposure to the RO for adjudication.  However, on further review, the Board now finds that the written presentation of the Veteran's representative, which was received in March 2010, essentially expressed disagreement with an October 2009 decision that had denied service connection for a disability of the heart and circulatory system.  Reference was made to recent regulatory changes that allowed for service connection for ischemic heart disease (coronary artery disease) on a presumptive basis.  The Veteran has yet to have been issued a statement of the case that addresses the issue of service connection for a disability of the heart.  Further, considering the contention that the Veteran's aneurysm of the kidney was caused by his current cardiovascular disorder, the issue of entitlement to service connection for an aneurysm is once again being held in abeyance.  
Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative MUST be furnished a Statement of the Case (SOC) that addresses all pertinent evidence, laws and regulations relevant to the claim for service connection for ischemic heart disease (a cardiovascular disorder)   unless the matter is resolved by granting the benefits sought.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matters should be returned to the Board for further appellate review. 

2. Following the instructions set in paragraph (1), readjudicate the claim for service connection for an aneurysm.  Additional development, to include obtaining an opinion, should be considered.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


